Citation Nr: 0739391	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which, in part, granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran filed a notice of disagreement in 
regards to the 30 percent disability rating assigned in the 
July 2003 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claim and increased the veteran's service-connected PTSD 
to 50 percent disabling.  The veteran indicated his continued 
dissatisfaction with the 50 percent rating when he perfected 
his appeal via a VA Form 9 in January 2005.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

In June 2006 the veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

A county service officer faxed additional evidence without a 
waiver of initial consideration by the Agency of Original 
Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2007).  
However, as the benefits sought on appeal are being granted, 
this is of no moment.



FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by paranoid 
delusions, blunted affect, fair insight and judgment, 
continuous dysphoria, inappropriate anger response, obsessive 
rituals, difficulty in adapting to stressful circumstances 
and an inability to establish and maintain effective 
relationships.

2.  The medical and other evidence of record demonstrates 
that the veteran's service-connected PTSD, which is his only 
service-connected disability, renders him unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated 50 
percent disabling.  He is also seeking entitlement to TDIU.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
claims in June 2004.  This letter appears to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of either the VCAA notice letter or VA's 
development of the claims in light of the fact that the Board 
is granting the claims.  Any potential error on the part of 
VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.  Cf. 38 C.F.R. § 20.1102 (2007).

The Board also notes the veteran has not been provided notice 
as to effective date as required by the recent decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
is discussed in detail below, the Board is granting the 
veteran's claims.  It is not the Board's responsibility to 
assign an effective date in the first instance.  The Board is 
confident that the veteran will be afforded appropriate 
notice under Dingess by the AOJ.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



	(CONTINUED ON NEXT PAGE)



1.  Entitlement to an increased disability rating for 
service-connected PTSD.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.
	
50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members). GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork). GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  
After a review of the medical evidence, the Board finds that 
the veteran's current PTSD symptoms fit the criteria for a 70 
percent disability rating under Diagnostic Code 9411.  

Of particular significance are the veteran's outpatient 
treatment records from the VAMC in Dayton, which show 
consistent GAF scores ranging from 35 to 50, indicative of 
serious to major impairment in social and occupational 
functioning.  Indeed, the May 2003 VA examiner indicated that 
the veteran experiences "clinically significant impairment 
especially in social functioning, but also in occupational 
functioning."

The veteran has indicated suicidal ideation in August 2003 
and October 2003.  Additionally, the veteran himself has 
testified that he engages in obsessive rituals, such as 
checking the locks and windows every night and looking for 
people outside.  See the June 2006 hearing transcript, page 
14.  VA outpatient reports dated in August 2003 and October 
2003 as well as a March 29, 2004 statement from the veteran's 
former spouse verify this obsessive symptomatology.

The veteran has also evidenced near-continuous depression and 
anxiety.  Numerous VA outpatient records [dated in April 
2002, November 2002, March 2003, August 2003, October 2003, 
May 2004, August 2004, September 2004, November 2004, 
December 2004, January 2005 May 2005 and July 2005] 
consistently noted the veteran's mood to be dysphoric.  The 
Board finds this symptomatology is sufficient to concede 
near-continuous depression.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  Additionally, the May 2003 VA examiner 
indicated the veteran was "mildly anxious," and this was 
also noted in a December 2003 VA outpatient record. 

The May 2003 VA examiner noted that the veteran evidenced 
inappropriate anger response, hypervigilance and an 
exaggerated startle response.  Impaired impulse control was 
also noted in an August 2003 VA outpatient record.  
Additionally, the veteran's former spouse stated "he would 
get upset at the slightest thing that did not go his way," 
and the veteran has testified to the same.  See the June 2006 
hearing transcript, page 7.  The Board finds this 
symptomatology is sufficient to concede impaired impulse 
control.  See Mauerhan, supra.

The veteran's speech has been noted to be normal in all of 
the VA outpatient records detailed above with the exception 
of the record dated in May 2004, in which the veteran's 
speech was noted to have decreased prosody.  Additionally, 
there is no evidence that he has had any personal appearance 
or hygiene issues.  Though some records indicated the 
veteran's hygiene was "OK" or adequate, these were dated in 
April 2002 and November 2002 and have not reappeared.  
Finally, there is no evidence of spatial disorientation in 
the record.

In short, although the veteran has not met some of the 
criteria for a 70 percent rating, he appears to have met most 
of them.  Thus, a review of the evidence clearly indicates 
that symptomatology associated with the veteran's PTSD most 
closely approximates that associated with a 70 percent 
evaluation.  See 38 C.F.R. § 4.7.  

The record further indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating.  Though the 
veteran evidences persistent delusions, there is no evidence 
of gross impairment to thought processes and communication, 
or hallucinations or grossly inappropriate behavior.  Nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation or own name, or 
inability to perform activities of daily living.  

Although the veteran has contended that he cannot work due to 
PTSD (which will be further discussed in connection with the 
TDIU claim below), he does not appear to contend that his 
psychiatric pathology is so severe that he cannot control 
himself or cannot remember his own name.
 
Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence, in particular the 
VA outpatient records, shows that throughout the appeal 
period the veteran has not evidenced PTSD symptomatology 
warranting a disability rating other than the currently-
assigned 
70 percent.  Specifically, the VA outpatient reports of 
record show consistent and relatively low GAF assignments 
over the years.  Throughout this period the veteran evidenced 
PTSD symptomatology in the 70 percent range [obsessive 
rituals, dysphoria, prior outbursts of anger, hypervigilance, 
exaggerated startle response, persistent delusions].   
Indeed, such symptoms were reported during his earliest VA 
examination in May 2003.  

In sum, it appears that the disability has remained 
relatively stable at the 70 percent level throughout the 
period.  Accordingly, the 70 percent rating which the Board 
is assigning for PTSD will be effective from February 9, 
2001, the effective date of service connection.

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual.  
Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In any event, in light of the grant of TDIU below the matter 
of the veteran's entitlement to an extraschedular rating is 
effectively moot.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating is 
warranted for the veteran's service-connected PTSD.  To that 
extent, the appeal is allowed.

2.  Entitlement to TDIU.

The veteran and his representative have asserted that his 
service-connected PTSD, which is his only service-connected 
disability, has rendered him unemployable.  

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2007).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2007).  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

Initial matter - Board jurisdiction

Ordinarily, a claim raised during the adjudication of an 
appeal on another issue would be referred to the agency of 
original jurisdiction for appropriate evidentiary and 
procedural development, to include issuance of a SOC and 
submission of a VA Form 9.  However, according to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim if the 
TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  See VAOGCPREC 6-96.  See also  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) [a separate, formal claim is 
not required in cases where an informal claim for TDIU has 
been reasonably raised]; and VAOPGCPREC 12-2001 (July 6, 
2001) [further expansion on the concept of when an informal 
claim for TDIU has been submitted].

In any event, the veteran's claim for TDIU was adjudicated by 
the DRO in the November 2004 SOC and in subsequent SSOCs.  
Moreover, the veteran has effectively waiver additional RO 
consideration of this issue.  During the June 2006 hearing, 
the veteran's representative stated that "One thing I would 
actually ask in advance is that a review of the record be 
undertaken with the issue of individual unemployability . . . 
. it would benefit the veteran and judicial economy."  See 
the June 2006 hearing transcript, page 3.
 
Finally, because as discussed immediately below the claim is 
being granted, any due process considerations which might 
ordinarily attach are rendered moot.  

Discussion

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

The veteran is service connected for PTSD, which is currently 
70 percent disabling.  This is his only service-connected 
disability.  The assigned 70 percent rating meets the 
criteria for schedular consideration of TDIU.  See 38 C.F.R. 
§ 4.16(a) (2007).

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected disability, PTSD,  renders him unable to 
secure and follow a substantially gainful occupation.  

The symptomatology associated with the veteran's service-
connected PTSD has been described in some detail above in 
connection with the first issue on appeal.  The Board will 
not belabor the point that the veteran evidences difficulty 
adapting to a worklike setting, as such has already been 
detailed in the discussion of the increased rating claim 
above.  

Of particular significance is the March 22, 2006 opinion of 
B.N., PhD, that "the PRRP [PTSD Residential Rehabilitation 
Program] team, including the attending psychiatrist and 
psychologist, concludes that [the veteran] is not able to 
work at the present and will not be able to work in the 
future.  The severity of his PTSD symptoms as per the DSM IV 
and the amount of medication needed to help control these 
symptoms make it impossible for him to maintain any type of 
employment." 
This conclusion is consistent with the bulk of the objective 
medical evidence of record, to include the May 2003 VA 
examiner's statement that the veteran had significant 
impairment in occupational functioning, as well as numerous 
VA outpatient records which demonstrate the veteran's 
steadily declining GAF scores indicative of major impairment 
in occupational functioning.

The veteran's personal testimony further buttresses his 
current impairment in terms of occupational functioning.  He 
testified that he chose to retire due to his inability to 
function on the job, and a feeling that "it seemed like they 
were just watching me, every little move I made."  See the 
June 2006 hearing transcript, page 8.  

In short, the medical and other evidence of record indicates 
that the veteran's service-connected PTSD is productive of 
serious symptomatology which can be said to preclude 
employability.  

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).

In conclusion, for the reasons and bases expressed above the 
Board finds that the veteran's claim for TDIU is warranted on 
a schedular basis.  The benefit sought on appeal is 
accordingly granted.


ORDER

Entitlement to an increased disability rating, 70 percent, 
for PTSD is granted.

Entitlement to TDIU is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


